Citation Nr: 0902173	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection claim for a right knee 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
congenital dysplasia and arthritis of the right hip, status 
post total hip arthroplasty with 3/4 inch leg shortening.

3.  Entitlement to a rating in excess of 30 percent for 
congenital dysplasia and arthritis of the left hip, status 
post total hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
wrist disability, and found no new and material evidence had 
been submitted to reopen a service connection claim for a 
right knee disability.  The veteran was also denied increased 
ratings for bilateral hip disabilities and a left varicocele, 
and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran subsequently initiated and perfected appeals of 
these determinations.

In July 2004, the veteran testified in Washington, D.C., 
before the undersigned regarding his TDIU claim.  His appeal 
was subsequently remanded by the Board in January 2005 for 
additional development.  In May 2006, the veteran again 
testified in Washington, D.C., before the undersigned 
regarding the remainder of his issues on appeal.  In an April 
2007 decision, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a right knee disability and denied a 
compensable rating for post-operative repair of a left 
varicocele.  The issues of entitlement to service connection 
for a right wrist, and right knee disability, and for 
increased ratings for bilateral hip disabilities and a TDIU 
were remanded.  

In a December 2008 rating decision, entitlement to traumatic 
arthritis of the right wrist was granted as well as TDIU.  In 
a May 2008 rating decision, an effective date of August 1, 
2003, was assigned for TDIU.  


FINDINGS OF FACT

1.  The veteran's current right knee disability, diagnosed as 
right medial meniscus tear with narrowing, is not 
attributable to service.  

2.  The veteran's congenital dysplasia and arthritis of the 
right hip, status post total hip arthroplasty with 3/4 inch leg 
shortening, results in moderately severe, but not markedly 
severe, disability.  

3.  The veteran's congenital dysplasia and arthritis of the 
left hip, status post total hip arthroplasty, results in 
moderately severe, but not markedly severe, disability.  


CONCLUSIONS OF LAW

1.  A right knee disability, diagnosed as right medial 
meniscus tear with narrowing, was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for a 50 percent rating for congenital 
dysplasia and arthritis of the right hip, status post total 
hip arthroplasty with 3/4 inch leg shortening, have been met.  
38 U.S.C.A. §§1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5054 
(2008).

3.  The criteria for a 50 percent rating for congenital 
dysplasia and arthritis of the left hip, status post total 
hip arthroplasty, have been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5054 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in June and December 2003.  
Thereafter, additional letters were sent in August 2005 and 
April 2007.  Cumulatively, the VCAA letters fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The veteran was also informed of information regarding the 
appropriate disability rating or effective date to be 
assigned in December 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As to the increased rating claims, according to Vazquez-
Flores, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a)  requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOC.  Further, the VCAA notices 
along with the SOC and SSOC provided additional information 
to the claimant that would rebut any presumption of prejudice 
to the veteran.  Cumulatively, the veteran was informed of 
the necessity of providing on his/her own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the December 
2007 SSOC, the section entitled "Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The SOC and SSOCs were relevant to the specific 
pertinent diagnostic code.  Therefore, the Board finds that 
the claimant has not been prejudiced by insufficient notice 
in this case.  

There is no objective evidence indicating that there has been 
a material change in the service-connected hip disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2007 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOCs, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Competency and Credibility

The veteran contends that his right knee disability is 
related to service.  With regard to lay evidence, the Board 
must initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

 In addition, arthritis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that the veteran was a 
parachutist.  In June 1975, he made a jump and hit a tree at 
"D2."  Examination of the right knee revealed an area of 
redness and tenderness in the right popliteal area.  The 
veteran was unable to extend the knee.  The diagnosis was 
hematoma.  X-rays revealed no fracture.  

On a May 1981 retention examination, physical examination of 
the lower extremities was normal.  On a November 1983 Special 
Forces examination, physical examination of the lower 
extremities was normal.  In September 1983, the veteran was 
seen by a Physical Evaluation Board.  On his Report of 
Medical History, the veteran reported that he had a trick 
knee and painful knees.  However, physical examination of the 
lower extremities was normal, other than the hips.  

Post-service, there are numerous VA and private medical 
records.  

In May 1987, the veteran was afforded a VA examination.  
Physical examination revealed a normal right knee and the x-
rays were also normal. 

Almost a decade later, in July 1996, the veteran reported 
that his right knee had been painful since the day before 
with no known injury.  He related that he had a history of an 
injury 15-20 years earlier.  He had gone on a long car trip 
the day before, but he did get out and walk.  The diagnosis 
was right knee strain with history of arthritis.  However, 
the Board notes that there was no prior history or diagnosis 
of arthritis.  

The veteran was also afforded a VA orthopedic examination in 
August 1996.  No complaints, findings, or diagnosis relative 
to the right knee were shown.  August 1996 x-rays of the 
knees revealed asymmetry of soft tissues with much more soft 
tissue density on the right which was probably related to 
atrophic changes rather than soft tissue swelling.  No bony 
abnormalities were seen.  

In October 2001, the veteran was afforded a VA examination, 
but it pertained to the hips.  

In December 2002, the veteran reported having right knee pain 
and the examiner noted possible medial joint meniscus 
problems.  December 2002 magnetic resonance imaging (MRI) 
revealed a contusion and surface tear of the posterior horn 
medial meniscus.  Part of the tear extended to the anterior 
horn and the lateral meniscus was intact.  In January 2003, 
the veteran was noted to have right knee swelling and that 
the recent MRI showed a torn meniscus.  In February 2003, the 
veteran underwent arthroscopic surgery.  The postoperative 
diagnosis was right posterior horn medial meniscus tear with 
Grade 3 chondromalacia.  Patellar abnormalities were also 
indicated.  In April 2003, it was noted that the veteran was 
doing well postoperatively

In August 2003 and March 2005, the veteran was afforded a VA 
joints examination, but it pertained to the hips.  

In May 2007, the veteran was afforded a VA examination.  The 
claims file was reviewed.  It was noted that the veteran 
injured his right knee while jumping with the 87th Airborne 
Division in 1975.  He hit a tree and twisted his knee.  
Physical examination and x-rays were performed.  The x-rays 
revealed narrowing of the medial joint space on the right.  
The diagnosis was right medial meniscus tear with narrowing.  
It was the examiner's opinion that the current diagnosis of 
right medial meniscus tear with narrowing and surgical 
intervention was less likely than not etiologically related 
to the inservice injury.  The rationale provided indicated 
that the veteran did not sustain a meniscal tear until 2003, 
some 16 years after leaving the military.  The examiner also 
referred to the prior denial of service connection based on 
the initial post-service examination which revealed a normal 
right knee.  

In summary, the record reflects that the veteran injured his 
right knee during a jump during service in 1975.  However, in 
the subsequent eight years remaining during service, the 
veteran did not complain nor was he treated for residuals of 
the right knee injury.  In fact, on several subsequent 
inservice examinations, the right knee was normal.  At 
separation, the veteran complained of having a trick knee and 
pain, but the physical examination was normal.  Post-service, 
the veteran was examined by VA, but the right knee and x-rays 
were normal.  As noted, approximately a decade later, the 
veteran began reporting right knee problems which have 
continued since that time.  The veteran suffered a meniscal 
tear, underwent arthroscopic surgery, and has had problems 
since then.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his currently diagnosed right knee disability.  
The competent medical evidence shows that the right knee 
disability is not related to service.  The VA examiner stated 
that there was no etiological relationship.  Rather, the 
current right knee disability developed many years after the 
veteran was discharged from service.  The Board attaches the 
most probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  There 
is no current diagnosis of arthritis.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The most probative evidence establishes that current right 
knee disability is not attributable to service.  Accordingly, 
service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Ratings of the Hips

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
found no basis for drawing a distinction between initial 
ratings and increased rating claims for applying staged 
ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a 
material change in the disability level of either hip and 
uniform ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, in a July 1987 rating decision, service 
connection was granted for bilateral congenital hip dysplasia 
with arthritis and loose body, left hip, and rated as 20 
percent disabling effective from March 1987 under Diagnostic 
Code 5003.  

In April 2000, the veteran underwent a total right hip 
replacement.  In a November 2001 rating decision, the hip 
disabilities were recharacterized as right hip congenital 
dysplasia with arthritis, status post total hip arthroplasty, 
rated as 30 percent disabling under Diagnostic Code 5054 
effective July 2001, and left hip congenital dysplasia with 
arthritis, which was rated as 10 percent disabling effective 
October 1996.  

In June 2002, the veteran underwent a left total hip 
replacement.  In a January 2003 rating decision, the left hip 
disability was recharacterized as left hip congenital 
dysplasia with arthritis status post total hip arthroplasty.  
A 100 percent rating was assigned fro June 12, 2002, and a 30 
percent rating from August 1, 2003 under Diagnostic Code 
5054.  

The veteran has requested an increased rating.  

In August 2003, the veteran was afforded a VA examination.  
The veteran related that he walked with crutches.  Without 
them, he was unable to walk a significant distance, but with 
them, he could walk a mile.  He used pain medication.  He had 
a shoe lift in the right shoe which was approximately 3/4th 
of an inch high.  He denied having constitutional symptoms.  
He reported having pain of 7/10 on a scale of zero to 10 with 
10 being worse.  He complained of having a limp.  

Physical examination revealed a 20 centimeter incision over 
the right and left hips which was well-healed, freely mobile, 
and nontender.  It was slightly hyperpigmented.  There was no 
pain with range of motion of either hip.  Range of motion of 
the right hip was zero 110 degrees on flexion, zero to 20 
degrees on adduction, zero to 40 degrees, on abduction, zero 
to 10 degrees on extension, and zero to 20 degrees of 
internal rotation, and zero to 30 degrees of external 
rotation.  This was active and passive motion without 
evidence of pain, weakness, or fatigability or 
incoordination.  Range of motion of the left hip was zero 110 
degrees on flexion, zero to 20 degrees on adduction, zero to 
30 degrees on abduction, zero to 10 degrees on extension, and 
zero to 10 degrees of internal rotation, and zero to 30 
degrees of external rotation.  This was active and passive 
motion without evidence of pain, weakness, or fatigability or 
incoordination.  There was a 3/4th inch difference in limb 
length with the right leg being shorter than the left leg.  
The veteran walked with a limp.  The impression was status 
post right and left total hip arthroplasties with a 3/4th 
inch leg length discrepancy with painful right total hip.  

In a September 2003 letter, H.G.C., M.D., indicated that the 
veteran was totally disabled due to osteoarthritis and 
congenital hip dysplasia.  He had been unable to work since 
May 2002.  He had undergone a hip joint replacement on the 
right side in April 2000 and on the left side in June 2002.  
He required a cane to walk most of the time.  His left leg 
was 3/4th of an inch longer than the right leg and he 
required a built-up shoe for this deformity.  

In March 2005, the veteran was afforded a VA examination.  
The veteran reported that he was having pain of the right hip 
and was taking Motrin for the pain.  The veteran denied 
having stiffness, swelling, heat, redness, instability, or 
locking of the hip as well as increasing pain with repetitive 
use.  The veteran indicated that he had daily pain of the 
right hip which flared with severe symptoms 2-3 hours at a 
time, which he treated with Motrin and a heating pad.  The 
veteran related that his hips did not affect his activities 
of daily living.  Recreationally, he enjoyed fishing and 
taking his son to the park.  He was unable to participate 
very actively with his son.  He did use an elliptical trainer 
for about 15 minutes a day for exercise.  It was noted that 
he used crutches, but they were not used for his hips.

Physical examination revealed that on the right and left, he 
had 30 degrees of internal rotation, 45 degrees of external 
rotation, flexion to 90 degrees, and extension to neutral.  
He abducted to 40 degrees and adducted to 20 degrees.  

The veteran had tenderness to palpation over his greater 
trochanter on the right, less so on the left.  He wore a shoe 
with a 3/4 inch lift on the right.  When he removed the lift, 
his leg and inequality appeared to be about 1/4th of an inch.  
His current lift was overcompensating.  Strength was 5/5 in 
both hips.  X-rays showed bilateral total hip arthroplasties 
in good position without any evidence of loosening.  There 
was some heterotopic ossification over the greater 
trochanter, bilaterally.  The diagnoses were right greater 
trochanter bursitis and status post bilateral total hip 
arthroplasties.

In May 2007, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the veteran 
complained of moderate hip pain on the right (5 out of 10 on 
a scale of zero to 10 with 10 being worse) and mild hip pain 
of 3/10 on the left.  The examiner noted that the veteran was 
not currently employed.  He stated that he had not worked 
since 2002 in remodeling construction, stating that he was 
unable to perform his duties and had to quit.  His hip pain 
interfered with his sleep as well as dressing and bathing.  
He had flare-ups of pain about 2 days per month that were 
severe (10/10) and which lasted at least 3 hours.  He used 
the assistive device of Canadian crutches (although the prior 
March 2005 examination indicated that these were used for the 
right knee), a 3/4th of an inch lift in his right shoe.  He 
also used orthopedic pillows.  He used slip-on footwear.  

Physical examination revealed extension with pain at zero to 
4 degrees, bilaterally; flexion which was zero to 120 
degrees, bilaterally; abduction was 0-32 degrees bilaterally 
with pain.  Adduction on the right was 0-20 degrees with pain 
and the left was 0-10 degrees with pain.  Internal and 
external rotation bilaterally were both 0-4 with pain.  There 
was a leg length discrepancy of one inch, shorter on the 
right.  The range of motion was not additionally limited 
following repetitive use.  X-rays revealed bilateral 
prosthesis in good anatomic position with no interval change 
since August 2003.  

Diagnostic Code 5054 provides a 100 percent evaluation for 
hip replacement (prosthesis) with prosthetic replacement of 
the head of the femur or of the acetabulum for 1 year 
following implantation of prosthesis.  Thereafter, a 90 
percent evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain, or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.  Normal range of motion 
of the hip is zero to 125 degrees of flexion and zero to 45 
degrees of abduction.  See 38 C.F.R. § 4.71, Plate II.  

A review of the evidence shows that the veteran did not 
exhibit painful motion until the May 2007 examination.  He 
uses crutches or a cane, but he variably reports using such 
for his knee instead of his hips.  Further, the veteran has 
painful motion, but the degree of limitation is mild as his 
range of motion is near normal and his strength is normal.  
As such, the Board is not persuaded that the evidence 
reflects that the use of crutches due to painful motion or 
weakness is required due to the demonstrated symptomatology 
associated with the veteran's bilateral hip disability.  
There is leg shortening and pain and some limitation of 
motion; however, the medical findings do not show residuals 
that are at least markedly severe.  The hip motion is almost 
normal on flexion and abduction, but the veteran has leg 
shortening, tenderness to palpation over his greater 
trochanters, necessary use of a cane, and interference with 
his daily activities due to pain.  In affording the veteran 
the benefit of the doubt, the Board finds that an increased 
rating of 50 percent for moderately severe disability of each 
hip is warranted, based on these current manifestations.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 50 percent for each 
hip.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
hip disabilities do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for his hip disabilities during the 
appeal.  While the veteran has reported some work limitation, 
these problems have been addressed within the context of the 
TDIU rating which was granted.  The evidence does not 
indicate that the effects of his hip disabilities on his work 
rise to the level of marked interference with employment or 
are beyond the industrial impairment expected with the 
assigned schedular ratings.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection claim for a right knee disability is 
denied.  

A 50 percent rating for congenital dysplasia and arthritis of 
the right hip, status post total hip arthroplasty with 3/4 inch 
leg shortening, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 50 percent rating for congenital dysplasia and arthritis of 
the left hip, status post total hip arthroplasty, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


